DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.  Claims 10-16 are the subject of this NON-FINAL Office Action.  Claims 1-9 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Invention III (claims 10-16) in the reply filed on 11/08/2020 is acknowledged.  Applicants argue that restriction between Groups II and III should be withdrawn because they mend claim 10 to state “pre-existing base”; and no search burden exists.  However, claim 10 is directed to an apparatus that can be used for any purpose, including purposes other than Group II as previously explained.  Further, a search burden does in fact exist because prior art directed to the method of Group II does not necessarily apply to the generic apparatus of Group III.  Thus, Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretations
	Claim 10 does not require a 3D printer as part of the apparatus, nor outside the apparatus (e.g. system comprising apparatus and 3D printer); thus, the apparatus is only intended to be used with a 3D printer.
any object of any shape, size, material, etc. (see paras. 0046-71, for example).  In fact, the specification explains that the object can be a 3D printed object that needs to be fixed or corrected, for example.  This is not novel as explained below.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“said processor is configured to instruct said scanner to scan a base object that is placed in the work area of the 3D printer, wherein the base object is a physical object, whereby obtaining a digital representation of the base object; determine, based on the digital representation of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to produce a product, wherein the product comprises, as a part thereof, the base object; and instruct to 3D printer to implement the printing scheme.
The “configured to” phrases above fail to specify the structures and/or instructions of the generic “processor” that yield the claimed functions.  Thus, the apparatus of claim 1 only requires the following generic components:
a “scanner” (e.g. camera, laser, etc.); and
a “processor” (e.g. computer, CPU, processor, human, etc.).
	
Claim Rejections - 35 USC § 112(f)- Means-Plus-Function
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “control apparatus” in claims 10-16 has been interpreted under 35 U.S.C. 112(f) because it uses the generic placeholder “apparatus” coupled with non-specific language to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Specifically, claim 10 utilizes the nonce term “processor” which overcomes the rebuttable presumption that a claim which does not use “means” does not invoke means-plus-function.
If a claim limitation does not include the word “means,” then a rebuttable
presumption exists that this limitation is not a means-plus-function limitation.  See Mass. Inst. of Tech. & Electronics for Imaging, Inc. v. Abacus Software, 462 F.3d 1344, 1353 (Fed. Cir. 2006).  However, this presumption can be overcome if the limitation “fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function.”  Id. (citation and internal quotation marks omitted).  Yet, this presumption is “a strong one that is not readily overcome.” Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004).  To rebut this strong presumption, it must be demonstrated that “skilled artisans, after reading the patent, would conclude that [the] claim limitation is so devoid of structure that the drafter constructively engaged in means-plus-function claiming.” Inventio AG v. ThyssenKrupp Elevator Ams. Corp., 649 F.3d 1350, 1357 (Fed. Cir. 2011).  A claimed expression cannot be said to be devoid of structure if it is used “in common parlance or by persons of skill in the pertinent art to designate structure, even if the term covers a broad class of structures and even if the term identifies the structures by their function.” Lighting World, 382 F.3d at 1359–60.  Finally, 
If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.

In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc).  
Here, the phrase “processor configured to instruct said scanner to scan a base object that is placed in the work area of the 3D printer, wherein the base object is a physical object, whereby obtaining a digital representation of the base object; determine, based on the digital representation of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to produce a product, wherein the product comprises, as a part thereof, the base object; and instruct to 3D printer to implement the printing scheme” overcomes the rebuttable presumption because a skilled artisan reading this structure-devoid phrase would find that this phrase merely recites the function to be performed.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner's 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
	
Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. Missing Corresponding Programming for “Processor”
The specification fails to disclose corresponding algorithm for performing the claimed “processor” function.  “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b).”  MPEP § 2181(II)(B).  “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing Id.
In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished). EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing "that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function"); Blackboard, 574 F.3d at 1385 (explaining that "[t]he fact that an ordinarily skilled artisan might be able to design a program to create an access control list based on the system users’ predetermined roles goes to enablement[,]" whereas "[t]he question before us is whether the specification contains a sufficiently precise description of the ‘corresponding structure’ to satisfy [pre-AIA ] section 112, paragraph 6, not whether a person of skill in the art could devise some means to carry out the recited function").

Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation.

However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations.

As noted below in subsection III., if it is unclear whether there is sufficient supporting structure or whether the algorithm is adequate to perform the entire claimed function, it is appropriate to reject the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of 35 U.S.C. 112(a). See MPEP § 2161.01, subsection III, and MPEP § 2164.08.

Id.  Here, Applicants fail to disclose any specific steps for the computer program that “instruct said scanner to scan a base object that is placed in the work area of the 3D printer, wherein the base object is a physical object, whereby obtaining a digital representation of the base object; determine, based on the digital representation of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to produce a product, wherein the product comprises, as a part thereof, the base object; and instruct to 3D printer to implement the printing scheme.”  The specification only repeats these generic steps.  No algorithm is disclosed.  No means are disclosed to accomplish this function.  Thus, the “processor” is indefinite because the specification fails to disclose a corresponding algorithm associated with the computer or microprocessor (here, “processor”).
	B. Confusing Whereby Clause
	In claim 10, “whereby obtaining a digital representation of the base object” is confusing because it is not clear what this sentence means.  The sentence seems to be unfinished, or “whereby” in fact means “thereby.”  Thus, this phrase is confusing. 
	C. Exemplary Language
	In claims 10-12, “so as to” is confusing because it reads as exemplary language; thus, it is not clear whether the subject matter following this phrase is required.  See MPEP § 2173.05(d).
	D. Confusing Phrase
	In claim 13, “based on a user an indication of a bad surface in the base object” is confusing because it is incoherent.  It is not clear what role the use has in this claim.
	E. Subjective Term of Degree With No Referent

	Similarly, in claim 14 “good surface” is unclear.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 10-16 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by REESE (US 10,421,267, effective filing date 02/15/2015).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass systems with 3D printers, and a processor programmed with specific instructions to determine, based on the digital representation of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to produce a product, wherein the product comprises, as a part thereof, the base object; and instruct to 3D printer to implement the printing scheme.
id.; col. 4, ll. 31-64 and col. 13, l. 54 – col. 14, l. 8).
As to claim 11, REESE teaches comparing the digital representation of the base object with a digital representation of the product to determine additional material to be added to the base object (col. 4, ll. 31-64 and col. 13, l. 54 – col. 14, l. 8).
As to claim 12, REESE teaches wherein the printing scheme comprises instructions to add material in the base object (Fig. 2 and col. 6, ll. 32-47).
As to claim 13, REESE teaches wherein the printing scheme is determined based on a user an indication of a bad surface in the base object; and wherein the one or more locations correspond to the bad surface (col. 5, l. 15, col. 6, l. 5, col. 7, l. 14, col. 8, l. 22, col. 9, l. 6, col. 10, 
As to claim 14, REESE teaches wherein the printing scheme is determined based on an indication of the user of a good surface in the base object; and wherein the printing scheme is determined to modify the bad surface to become similar to the good surface (id.).
As to claim 15, REESE teaches wherein said processor is configured to automatically locate a bad surface in the base object to be fixed in the base object, wherein the automatic location of the bad surface is performed using the digital representation of the base object, wherein the printing scheme is configured to add material at the bad surface to fix deformation of the base object (Abstract, col. 2, ll. 8-19, col. 13, ll. 54-67 and col. 6, ll. 32-67 and Figs. 2 & 5).
As to claim 16, REESE teaches wherein the base object is a deformed product, whereby the apparatus is configured to repair the base object to yield the product (Abstract, col. 2, ll. 8-19, col. 13, ll. 54-67 and col. 6, ll. 32-67 and Figs. 2 & 5).

Claims 10-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CHEVERTON (US 2015/0165683, published 06/18/2015, effective filing date 12/13/2013).
This rejection is presented in the interest of compact prosecution to the extent the claims encompass systems with 3D printers, and a processor programmed with specific instructions to determine, based on the digital representation of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to 
As to claim 10 CHEVERTON teaches a system comprising a 3D printer, scanner and processor/computing device for real time monitoring and identifying defects occurring in a three dimensional object build via an additive manufacturing process and correcting defects based on feedback from scanner/monitoring device by reprinting areas (Abstract, paras. 0032, 0036, 0038, 0046-47, 0061, 0065, 0089 & 0109 and Figs. 4 & 8); the processor programmed to instruct said scanner to scan a base object that is placed in the work area of the 3D printer, wherein the base object is a physical object, thereby obtaining a digital representation of the base object, and determine, based on the digital representation (e.g. CAD) of the base object a printing scheme for the 3D printer, wherein the printing scheme comprises printing instructions that are configured to add material to the base object in an additive manufacturing process so as to produce a product, wherein the product comprises, as a part thereof, the base object; and instruct to 3D printer to implement the printing scheme (id.).
As to claim 11, CHEVERTON teaches comparing the digital representation of the base object with a digital representation of the product to determine additional material to be added to the base object (comparing to CAD specification; id.).
As to claim 12, CHEVERTON teaches wherein the printing scheme comprises instructions to add material in the base object (reprinting; id.).
As to claim 13, CHEVERTON teaches wherein the printing scheme is determined based on a user an indication of a bad surface in the base object; and wherein the one or more locations correspond to the bad surface (paras. 0108, 0125, 0133-35).
id.).
As to claim 15, CHEVERTON teaches wherein said processor is configured to automatically locate a bad surface in the base object to be fixed in the base object, wherein the automatic location of the bad surface is performed using the digital representation of the base object, wherein the printing scheme is configured to add material at the bad surface to fix deformation of the base object (reprinting; Abstract, paras. 0032, 0036, 0038, 0046-47, 0061, 0065, 0089 & 0109 and Figs. 4 & 8).
As to claim 16, CHEVERTON teaches wherein the base object is a deformed product, whereby the apparatus is configured to repair the base object to yield the product (id.).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 10-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-30 of U.S. Patent No. 10,532,523, in view of REESE and CHEVERTON.  
The instant claims are obvious over the conflicting claims because it would have been obvious to use the processor of the conflicting claims in a 3D printing technique as suggested by the conflicting claims.  The conflicting claims teach “An apparatus comprising a processor and memory, wherein said processor is configured to perform the steps of: obtaining a representation of a base object, wherein the base object is a three-dimensional physical object, wherein the base object is pre-existing; obtaining a representation of a product, wherein the product is a three-dimensional physical object, wherein the product is producible by adding layers of material on the base object, wherein the product comprises, as a part thereof, the base object; determining a representation of a support structure configured in size and shape 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743